IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-30320
                            Summary Calendar


SYLVESTER ROLLINS,

                                                 Petitioner-Appellant,

                                    versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                        Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CV-1395-M
_________________________________________________________________

                                 June 18, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Sylvester Rollins, a Louisiana prisoner (# 76405), appeals

from the dismissal of his third 28 U.S.C. § 2254 habeas petition as

abusive and successive under Rule 9(b) of the Rules Governing

Section 2254 Proceedings.

     This court reviews a dismissal under Rule 9(b) for abuse of

discretion.     Herbst v. Scott, 42 F.3d 902, 905-06 (5th Cir. 1995).

A court may not reach the merits of a habeas petition raising

either claims identical to those raised and rejected in a previous

petition   or    new   grounds     not   previously   raised,   unless   the

     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
petitioner establishes “cause” for not raising the claim in a prior

petition and “prejudice” if the court fails to consider the new

point.   See McCleskey v. Zant, 499 U.S. 467, 493-94 (1991).

Rollins’s claim that a jury instruction shifted the burden of proof

in violation of Sandstrom v. Montana, 442 U.S. 510 (1979), was

successive in that it had already been raised in Rollins’s second

§ 2254 petition in 1981.      Pretermitting the question whether

Rollins has shown “cause” for raising the Sandstrom argument for a

second time, he has not shown “cause” for having failed to raise it

in his first § 2254 petition in 1975.   See McCleskey, 499 U.S. at

493-94; Proctor v. Butler, 831 F.2d 1251, 1253-54 (5th Cir. 1987)

(although Sandstrom was not issued until 1979, the legal basis for

Sandstrom was “reasonably available” as a foreseeable extension of

In re Winship, 397 U.S. 358 (1970)).

     As for Rollins’s claim that his life sentence is based on an

unconstitutionally vague statute, he waived any objection to the

district court’s conclusion that such claim was abusive.       See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987); FED. R. APP. P. 28(a)(6).

     The district court did not abuse its discretion in dismissing

Rollins’s third § 2254 petition under Rule 9(b).

                                                   A F F I R M E D.




                                2